CONCURRING OPINION.
The record fairly discloses that this cause was tried on the theory that the will is ambiguous and that extrinsic evidence was competent. Examining this evidence I find it conflicting. The testimony of Mr. Trader, if believed, clearly and unmistakably, shows that the intention of the testator was as found by Judge CAVE in his opinion. Consequently, I do not feel that we should disagree with the conclusions reached by the trial court. [Hunnell v. Zinn, 184 S.W. 1157.]
Therefore, I concur in the result reached in Judge CAVE'S opinion. Shain, P.J., concurs in this opinion and the result.